DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species B in the reply filed on November 16, 2022 is acknowledged.  The traversal is on the grounds that a combined search and examination of the inventions would not be a serious burden.  This is not found persuasive because of the reasons already stated in the “Restriction Requirement” - specifically, that the inventions (which are distinct and not obvious variants of each other) require a different field of search, e.g., employing different search strategies or search queries.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Claims 12-22 will be examined as follows:
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 12-15 and 22 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 17-20 and 31 of co-pending Application No. 17/836,827 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12, 14-18 and 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobal et al (US. Pat. App. Pub. 2014/0261485).
Regarding independent claim 12, and dependent claims 14-15, Kobal et al discloses oral tobacco products comprising smokeless tobacco (read: material) containing at least two active ingredients - present in an amount effective to reduce or eliminate sensory irritation arising from smokeless tobacco - as well as additional additives, such as flavorants. The oral tobacco products may be a pouched product comprising an inner filling material which comprises the tobacco (see paras. [0004]-[0005]). While not appearing to be explicitly stated, in Kobal et al, it is noted that the pouch in which the smokeless tobacco inner filling is contained must necessarily be “porous” in order for the (liquid) contents of the filling to enter the oral cavity of the user from said pouch (corresponding to the claimed “[a] pouched product for oral use, comprising a material within a porous pouch, wherein the material comprises one or more flavoring agents and/or one or more active ingredients”).  
	Kobal et al further discloses that its pouched product may be of any shape selected from a group that includes circles, ovals, hearts, stars, and crescents (para. [0033]) (corresponding to the claimed “wherein the porous pouch is in a shape that is not square or rectangular”; the “wherein the shape has one or more rounded sides” recitation of claim 14; and the “wherein the shape is selected form the group consisting of … circular … oval … star-shaped, heart-shaped and crescent-shaped” recitation of claim 15).
	Regarding claims 16-18, Kobal et al discloses that its smokeless tobacco product may include other additives such as fillers, like micro-crystalline cellulose. Water can also be added to alter the oven volatiles (moisture) content of the formed smokeless tobacco product (see para. [0059]) (corresponding to the “wherein the material further comprises one or more particulate fillers and water” recitation of claim 16; the “wherein the one or more particulate fillers comprise a cellulose material” recitation of claim 17; the “wherein the cellulose material comprises micro-crystallin cellulose” recitation of claim 18).  
	Regarding claim 20, Kobal et al discloses that is smokeless tobacco inherently contains nicotine, but may also include a botanical material (see paras. [0005],[0028]) (corresponding to the claimed “wherein the one or more active ingredients are selected from the group consisting of a nicotine component, a botanical..”).
	Regarding claim 21, the “one or more flavoring agents” recitation of independent claim 12 (upon which this claim depends) is provided in the alternative and, therefore, is not required recitation since the “one or more active ingredient” recitation has been met by Kobal et al. As such, the recitation of claim 21 need not be further examined and has been inherently rejected by Kobal et al (corresponding to the claimed “wherein the one or more flavoring agent comprises one or more of ethyl vanillin, cinnamaldehyde, sabinene, limonene, gamma-terpinene, beta-farnesene, and citral”).
Regarding independent claim 22, Kobal et al discloses oral tobacco products comprising smokeless tobacco (read: material) containing at least two active ingredients - present in an amount effective to reduce or eliminate sensory irritation arising from smokeless tobacco - as well as additional additives, such as flavorants. The oral tobacco products may be a pouched product comprising an inner filling material which comprises the tobacco (see paras. [0004]-[0005]). While not appearing to be explicitly stated, in Kobal et al, it is noted that the pouch in which the smokeless tobacco inner filling is contained must necessarily be “porous” in order for the liquid contents of the filling to enter the oral cavity of the user from said pouch (corresponding to the claimed “[a] method of delivering one or more flavoring agents and/or one or more active ingredients, comprising providing one or more flavoring agents and/or one or more active ingredients in the form of a material within a porous pouch”).  
	Kobal et al further discloses its pouched product may be of any shape selected from a group that includes circles, ovals, hearts, stars, and crescents (para. [0033]) (corresponding to the claimed “
	Hence, Kobal et al anticipates the above-referenced claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kobal et al (US. Pat. App. Pub. 2014/0261485).
Regarding claim 13, Kobal et al further discloses that other shapes for its pouched products can e considered, such as polygons - in addition to squares and rectangles (see para. [0033]). From this disclosure, it is clear that Kobal et al envisions polygon shapes above and beyond those that are squares and rectangles for its pouched products. And since 3-, 5-, 6-, 7-, and even 8-sided polygon-shaped articles are known in nearly every art, it would have been obvious to one of ordinary skill in the art to have considered any of these polygons for the shape of the Kobal et al oral smokeless tobacco product (corresponding to the claimed “wherein the shape is selected from the group consisting of triangular, rhombic, pentagonal, hexagonal, heptagonal, and octagonal”).  
	Regarding claim 18, Kobal et al discloses that the type and amount of additives to its smokeless tobacco product can impact the material properties of the product and, in most cases, are limited to less than 10 weight percent in sum (see para. [0060]). It would have been obvious to one of ordinary skill in the art to have undergone routine experimentation and arrived at the claimed weight percentage of cellulose derivative particulate filler after determine said amount is optimal for achieving the desired organoleptic impact for the user when consuming the smokeless tobacco product of Kobal et al (corresponding to the claimed “wherein the one or more particulate fillers further comprise a cellulose derivative in an amount by weight of the material of form about 1% to about 3%”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE WALLS MAYES whose telephone number is (571)272-5836. The examiner can normally be reached Mondays and Thursdays, 8:00AM - 4:00PM (E.S.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIONNE W. MAYES/Examiner, Art Unit 1747